Citation Nr: 0426399	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claim 
of entitlement to service connection for residuals of a head 
injury.  The veteran disagreed with this decision in May 
2002.  A statement of the case was issued in August 2002, and 
the veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in September 2002.  In a 
supplemental statement of the case issued to the veteran and 
his service representative in December 2002, the RO concluded 
that no change was warranted in the denial of the veteran's 
claim.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no competent medical opinion that the veteran 
currently suffers from any residuals of a head injury in 
service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for residuals of a head injury have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to service connection for residuals of a 
head injury.  In letters dated in October 2001, prior to the 
adjudication of the currently appealed claim, the veteran and 
his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his claim, and of the need to advise VA 
of or submit any additional information or evidence that he 
wanted considered.  See Pelegrini, supra.  The veteran and 
his representative also were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to service 
connection for residuals of a head injury poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of a head injury at his enlistment 
physical examination in May 1968.  Clinical evaluation of the 
veteran revealed that his head was normal, and he was found 
qualified for enlistment in to active service.  

In October 1970, the veteran was involved in a motor vehicle 
accident. He sustained a laceration to the right parietal 
area on his scalp.  Physical examination of the veteran 
revealed a laceration on the right posterior scalp.  X-rays 
of the veteran's skull were within normal limits.  The 
veteran was hospitalized for observation for 24 hours and 
then discharged to his barracks.

A review of a "Line Of Duty Determination" report dated in 
November 1970 indicates that the veteran was involved in an 
auto accident on October 30, 1970.  It was determined that 
the accident had occurred in the line of duty.  The 
preliminary diagnoses included trauma to the head.

The veteran reported a medical history that included a head 
injury at his separation physical examination in March 1972.  
The in-service examiner noted that this referred to a 
laceration of the scalp incurred as secondary to an auto 
accident in October 1970.  The veteran had been unconscious 
for 10 minutes and had been treated conservatively with good 
results.  He had achieved complete recovery from his head 
injury with no residual neurological dysfunction, no 
complications, and no sequelae (or consequences).  Clinical 
evaluation of the veteran revealed that his head was normal, 
and he was found qualified for separation from service.

On VA outpatient neurology examination in February 2002, the 
veteran complained of brief pain behind the right ear that 
occurred two or three times a week and some dull pain in the 
area around the right ear that only had occurred in the 
previous three to four years.  The VA examiner stated that he 
had reviewed the claims file and that he had been asked 
specifically to look for any possible head injury sequelae 
from an October 1970 auto accident involving the veteran.  
The veteran reported that the car he had been driving had 
been struck by another car and he had not been wearing a seat 
belt at the time of the accident.  He also reported that "he 
probably had traumatic loss of consciousness for a few 
minutes."  He was conscious when the ambulance arrived.  He 
stated that he had embedded glass in the right side of the 
parietal scalp and a laceration of the right ear.  He 
experienced continued pain in that area after the accident.  
The veteran stated further that he had returned to work after 
the accident and had been employed after his separation from 
service, although he was currently unemployed.  

Physical examination of the veteran revealed that he was 
alert, attentive, oriented, and appropriately conversant 
without word finding difficulty or paraphasia, he had normal 
comportment, no evidence of neurological abnormality, and no 
irregularities or painful areas on palpation of the scalp, 
and he was hypo-reflexic.  The VA examiner stated that he had 
found no evidence of a head injury and, although the brief 
pains that the veteran reported were in the area of the 
previous injury, the examiner was unable to objectify the 
complaints and they were reported to be infrequent, brief, 
and not disabling.  The VA examiner concluded that, "Given 
the lapse of 28 years between the [motor vehicle accident] 
and [the veteran's] complaints, I am of the opinion [that] 
the current symptoms are not related to the 1970 motor 
vehicle accident.  I don't find any neurological sequelae to 
[the veteran's] 1970 motor vehicle accident."

In a statement on his May 2002 Notice of Disagreement, the 
veteran contended that he experienced a lot of pain in his 
head that he related to his in-service motor vehicle 
accident.

On VA outpatient magnetic resonance imaging (MRI) scan of the 
veteran's brain in August 2002, it was noted that the veteran 
had a history of a head injury, right inferior quadrantopsia 
(or loss of vision), and intermittent right hemi-sensory 
bilateral nystagmus (or involuntary rhythmic oscillation of 
the eyeballs).  The MRI scan showed that the brain parenchyma 
was normal without evidence of intracranial mass or 
hemorrhage and there was no evidence of post-traumatic 
encephalomalacia (or abnormal softness of the cerebral 
parenchyma).  The radiologist's impression was a normal MRI 
of the brain.

In a statement on his September 2002 substantive appeal (VA 
Form 9), the veteran disputed the results of his February 
2002 VA outpatient neurology examination.

Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for residuals of a head injury due to injuries sustained in a 
motor vehicle accident during service.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for residuals of a 
head injury.  

At the outset, the Board acknowledges that the veteran was 
involved in a motor vehicle accident in October 1970 during 
service.  However, a review of the veteran's service medical 
records clearly demonstrates that his complaints of head 
trauma following this accident had been resolved completely 
by the time of his separation physical examination in March 
1972.  The in-service examiner who conducted the veteran's 
separation physical examination noted the veteran had been 
treated conservatively for his head injury with good results.  
The veteran had 
recovered completely from his head injury with no residual 
neurological dysfunction, no complications, and no 
consequences seen at his separation physical examination.

Moreover, on VA neurology examination in February 2002, the 
VA examiner specifically ruled out any relationship between 
the veteran's vague complaints of pain around his right ear 
and service or any incident of service, to include the in-
service motor vehicle accident, due to the length of time 
between the accident and the veteran's complaints.  The VA 
examiner also determined that the veteran had suffered no 
neurological consequences from this accident.  Finally, the 
August 2002 MRI scan of the veteran's brain was completely 
normal.  

Absent any objective medical evidence supporting the 
veteran's bare assertion that he continues to suffer from 
residuals of a head injury that occurred during service, the 
Board determines that the veteran is not entitled to service 
connection for his claimed head injury residuals.

In that regard, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for residuals 
of a head injury are lay statements.  In this regard, the 
Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran also is competent to provide 
lay statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred residuals of a head injury 
following an in-service motor vehicle accident in which he 
sustained head trauma.  As noted above, however, these 
statements are not supported by a detailed review of the 
objective medical evidence of record which indicates instead 
that the veteran's head trauma was acute, transitory, and 
completely resolved with in-service treatment.  Additionally, 
when the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of residuals of a head 
injury.  Therefore, the Board cannot assign any probative 
value to the lay assertions in the record of this claim that 
residuals of a head injury were incurred as a result of an 
in-service motor vehicle accident.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  38 U.S.C.A. § 1110 (West Supp. 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is 
denied.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of a head 
injury is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



